Case 0:20-cv-60517-RS Document 31-1 Entered on FLSD Docket 06/14/2021 Page 1 of 20




                     EXHIBIT A
Case 0:20-cv-60517-RS Document 31-1 Entered on FLSD Docket 06/14/2021 Page 2 of 20




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                  Case NO. 20-ev-60517-SMITHNALLE


  JAMES B. RILEY, as Personal
  Representative of the ESTATE
  OF BARRETT RILEY, deceased



  V.

  TESLA, INC., d/b/a TESLA
  MOTORS, INC.

                Defendant.



                        EXPERT REPORT OF DR. RALPH E. WHITE


  I.       INTRODUCTION

           1.       I, Ralph E. White, provide the following report identifYing my opinions and bases

  therefore concerning certain issues in the present lawsuit. I reside in the State of South Carolina

  and maintain an office located at the University of South Carolina, Columbia, South Carolina,

  29208.

           2.       1 am a Professor of Chemical Engineering in the Department of Chemical

  Engineering at the University of South Carolina.

           3.       I have been retained by Colson Hicks Eidson on behalf of James B. Riley in the

  above-captioned matter as an independent technical expert.

           4.       As part of this engagement, I have been retained to review and evaluate the

  destroyed battery pack that was used in the 2014 Tesla Model S, P85D that crashed into a wall

  while being operated by Barrett Riley on May 8, 2018.
Case 0:20-cv-60517-RS Document 31-1 Entered on FLSD Docket 06/14/2021 Page 3 of 20




  II.    QUALIFICATIONS, EXPERIENCE, AND PUBLICATIONS

         5.      I have almost fifty years of experience in the field of chemical engineering with

  research interests targeted to electrochemical systems, mathematical modeling, batteries,

  corrosion, and electrodeposition.

         6.      In 1971, I graduated with a B.S. in Engineering from the University of South

  Carolina. In 1973, I obtained my M.S. in Chemical Engineering from the University of

  California at Berkeley. In 1977, I obtained my Ph.D. in Chemical Engineering from the

  University of California at Berkeley.

         7.      I worked as a Chemical Engineer for Ethyl Corporation in the summer of 1970, as

  a Nuclear Engineer for Mare Island Naval Shipyard in the summer of 1971, and as a Research

  Engineer for Chevron in the summer of 1972. Since obtaining my Ph.D. I have worked as a

  consultant for over 15 companies, including Dow Chemical, Boeing, Celgard, and Energizer.

         8.      I worked at Texas A&M University from 1977 through 1993, during which I held

  the positions of Assistant Professor, Associate Professor, and Professor, before serving as the

  Associate Head of the Department of Chemical Engineering. I then moved to the University of

  South Carolina, where I have been since 1993. I have held the roles of Chair of the Department

  of Chemical Engineering, Director of the Center for Electrochemical Engineering, and Dean of

  the College of Engineering and Computing. I am currently a Professor and Distinguished

  Scientist at the University of South Carolina.

         9.      I have received numerous honors and awards throughout my career, including the

  Battery Division Research Award from The Electrochemical Society, Inc. in 1991, the Best

  Paper of the Conference at the Fifth Annual Battery Conference on Applications and Advances

  in 1990, the E. H. Brockett Professor of Chemical Engineering honor in 1990, the Scientific



                                                                                                     2
Case 0:20-cv-60517-RS Document 31-1 Entered on FLSD Docket 06/14/2021 Page 4 of 20




  Achievement Award by the American Electroplaters and Surface Finishers Society in 1999, and

  several major awards from The Electrochemical Society.

         10.     I am a member of several societies, such as the American Institute of Chemical

  Engineers, the National Society of Professional Engineers, The Electrochemical Society, and the

  National Association for the Advancement of Science.

         11.     1 have been working on lithium-ion battery cells and lithium-ion battery packs

  since 1993. I have been a member of NASA's Engineering Safety Center, Electrical Power

  Technical Discipline Team since August 2009. We received an award for our work on the

  thermal runaway of lithium-ion battery cells: Group Achievement Award to NASA Lithium-Ion

  Thermal Runaway Assessment Team, 2013.

         12.     A detailed description of my professional qualifications, including a listing of my

  specialties/expertise and professional activities, is contained in my curriculum vitae, which is

  attached.

  HI.    COMPENSATION

         13.     I am being compensated on an hourly basis at the rate of $400/hour for my work

  performed in connection with this proceeding. I have received no additional compensation for

  my work in this case, and my compensation does not depend upon the contents of this report, any

  testimony I may provide, or the ultimate outcome of this proceeding.

  IV.    PRIOR TESTIMONY

         14.     During September and December 2020, I served as a consultant and expert

  witness in the matter of: Certain Lithium-Ion Battery Cells, Battery Modules, Battery Packs,

  Components Thereof, And Products Containing the Same, Investigation No. 337-TA-1181,

  UNITED STATES INTERNATIONAL TRADE COMMISSION and provided testimony at a

  deposition and a hearing.

                                                                                                       3
Case 0:20-cv-60517-RS Document 31-1 Entered on FLSD Docket 06/14/2021 Page 5 of 20




         15.     1 served as an expert witness in connection with the following two inter partes

  review petitions filed on July 6, 2020 with the United States Patent and Trademark Office: SKI

  Innovation Co., Ltd. v. LG Chem, Ltd., Case Nos. IPR2020-01239 and IPR2020-01240. I

  submitted a declaration in support of each of the two petitions.

         16.     From May 2018 to March 2019, I served as a consultant and expert witness in

  Multi Service Technology Solutions Inc. v. Lifeshield LLC, U.S. District Court for the Western

  District of Missouri, Case No. 17-cv-0696-HFS, which involved a dispute involving lithium-ion

  battery defects in a tablet computer. I submitted an expert report and provided testimony at a

  deposition.

         17.     From September 2015 to June 2016, I served as a consultant and expert witness in

  LoJack Corp. v. EVE Energy Co., Ltd., Hong Kong International Arbitration Centre Case No.:

  HKIAC/A14160, which involved a contract/fit for purpose dispute involving batteries. I

  submitted a declaration and provided testimony before the arbitration tribunal.




                                                                                                   4
Case 0:20-cv-60517-RS Document 31-1 Entered on FLSD Docket 06/14/2021 Page 6 of 20




                                    SUMMARY OF OPINIONS
         1.      The automobile that Barrett Riley was driving on May 8, 2018 was a Testa Model
  S, P85D. This auto was an electric vehicle powered by a battery pack containing 85 kilowatt

  hours (kwh) of energy contained in 7,104 form-factor 18650 lithium-ion battery cells. This
  battery pack was not designed properly to provide safety to the passengers of the vehicle in the
  event of a collision. There are several reasons the battery pack was not safe. The battery housing

  box was not strong enough to prevent collapsing upon impact. The individual lithium-ion battery
  cells were not protected with the usual safety features found in 18650 lithium-ion battery cells.
  These cells also had thin can walls, which also made them less safe. In addition, the individual

  battery cells were not coated with an intumescent fire retardment material that was available.
         2.      The 7,104 18650 lithium-ion battery cells used in the battery pack of the Tesla
  Model S, P85D were made specifically for Tesla by Panasonic and did not contain the usual
  safety features found in most 18650 lithium-ion battery cells (see

  https://www.) outube.com/watch?v=5 OeSoQcuVc). These safety features consist primarily of
  the Positive Temperature Coefficient (PTC) component and the Current Interrupt Device (CID).

  In addition, the can walls of these Panasonic lithium-ion battery cells were thinner than those
  found in most of the other 18650 battery cells available on the open market. Thus, the lithium-
  ion battery cells used in the battery back were not protected and were unsafe. The safety of the

  battery pack in the Tesla Model S, P85D could have been improved by using an intumescent fire
  retardment material that expands when heated to seal around items consumed by fire. Tesla

  Motors, Inc. is listed as the assignee on the patent US 8,263,254 entitled "CELL WITH AN
  OUTER LAYER OF INTUMESCENT MATERIAL," which was issued on September 11, 2012.




                                                                                                       5
Case 0:20-cv-60517-RS Document 31-1 Entered on FLSD Docket 06/14/2021 Page 7 of 20




                                 BACKGROUND INFORMATION

          1.     Lithium-ion battery cells are rechargeable batteries that provide a power source

  that has a higher energy density, a longer cycle life, and a higher operational voltage as

  compared to other rechargeable battery cells. An excellent video that presents a description of a

  lithium-ion battery cell and the Tesla battery pack can be found at:

  https://www.youtube.com/watch?v=VxMM4g2Sk8U.

         2.      Lithium-ion battery cells are used in a variety of applications such as portable

  consumer electronics, electric vehicles, energy storage systems, military applications, and

  aerospace applications, among others.

         3.      A lithium-ion battery cell (see Figure 1) consists of a positive electrode and a

  negative electrode separated by a thin polymeric film that prevents the electrodes from touching

  yet allows ionic conduction (lithium ions) through the film. The film that separates the positive

  electrode from the negative electrode is commonly referred to as a "separator."

                                    W       NOW IT KORKS

                                    A Li-ion Battery in Action
                                                                                oari
                                                                                                                  Elec tron,
                                                       Current




                                    Os a N. on bortify,posinvaty &wood [Worn ions %wino coratoctioci gloat** throvok
                                    a soparotot, to the cathodo.This leave.. negative chne          on Ow ...kWh.
                                    chartnrsta ails ficaW nennatd




                          Figure. 1. Lithium-ion battery cell schematic during discharge.



         4.      Current is generated by the movement of lithium ions from the negative electrode

  to the positive electrode during discharge. The passing of this current out of the cell at the cell

  voltage provides the power needed to operate a device (cell phone, e.g.). An external source of

                                                                                                                               6
Case 0:20-cv-60517-RS Document 31-1 Entered on FLSD Docket 06/14/2021 Page 8 of 20




  current like a phone charger can be used to reverse the current through the cell to store energy in

  the cell by moving the lithium ions from the cathode back to the anode. However, this charging

  process can lead to one of the failure modes of a lithium-ion battery cell. This failure mode is

  due to a short circuit being formed between the two electrodes. This short circuit can be formed

  by lithium metal dendrites, which can be formed on the anode during the charging process.

         5.      Lithium-ion battery cells can be recharged by using an external source of current

  to reverse the direction of the current shown in Figure 1. This recharging process must be done

  carefully to avoid formation of lithium metal dendrites on the anode, which can lead to shorting

  of the lithium-ion battery cell and thermal runaway. Dendrite growth refers to the irregular

  growth of lithium metal on the anode during the charging of a lithium-ion battery cell (see Figure

  2). This dendrite formation occurs when lithium ions are reduced to lithium metal during

  charging instead of being inserted (intercalated) into the carbon anode. Lithium metal dendrites

  are snowflake-like lithium metal formations as shown in Figure 2. Note that the cell used in

  Figure 2 is not a typical lithium cell, but instead was constructed to illustrate the growth of

  dendrites on the anode on during charging. Figure 2 is a screen shot from a video produced while

  the smaller, circular carbon anode was being charged by the larger, outer light blue cathode. The

  image shows white lithium metal dendrites formed on the smaller, circular carbon anode during

  charging. The rust color portion of the carbon anode indicates where the lithium-ions have

  intercalated into the carbon as desired.




                                                                                                     7
Case 0:20-cv-60517-RS Document 31-1 Entered on FLSD Docket 06/14/2021 Page 9 of 20




          Dendrite growth




                                   Figure 2. Lithium metal dendrite formation.

         6.        The formation of a lithium metal dendrite on the anode during charge can lead to

  shorting of the cell if the dendrite grows through the separator and contacts the cathode. This

  shorting of the cell causes the energy in the cell to be released rapidly at the point of contact of

  the dendrite with the cathode. This leads to a large increase in the local temperature in the cell,

  which causes melting of the separator. This melting of the separator increases the contact

  between the electrodes and leads to a sequence of events that includes additional heating of the

  cell and the formation of a combustible mixture of hydrogen and oxygen in the head space of the

  battery cell, which can then explode and expel the contents of the cell. This event is commonly

  referred to as thermal runaway, which is an autocatalytic event meaning that once it starts it will

  automatically continue to heat up due to the reactions that occur in the cell. The temperature of

  the cell can be on the order on 1000 degrees Fahrenheit or higher, which causes the color of the

  cell to become cherry red and even white hot. In addition, the organic electrolyte in the battery

  cell is transformed into an explosive mixture of gases and the internal contents of the cell known

  as the jelly roll can be ejected from the cell. Consequently, a thermal runaway event can cause

  the battery cell to become much like a roman candle, which includes the cell becoming on fire

  and exploding.




                                                                                                         8
Case 0:20-cv-60517-RS Document 31-1 Entered on FLSD Docket 06/14/2021 Page 10 of 20




          7.      Thermal =away of a lithium-ion cell in a battery pack of lithium-ion cells can

  cause thermal runaway propagation, which means that the adjacent cells can also go into thermal

  =away due to the heat released by the cell in thermal runaway. This can lead to thermal

  runaway of the other cells in the battery pack with catastrophic results. This sequence of multiple

  battery cells going into thermal runaway is referred to as thermal runaway propagation.

          8.     Thermal runaway and thermal runaway propagation can also be caused by

  crushing a lithium-ion cell, which can occur due to an electric vehicle crash for example. Again,

  once one lithium-ion cell goes into thermal runaway, the heat released can cause thermal

  runaway propagation in the battery pack, which causes explosions and fires.

          9.     Lithium-ion battery cells are produced in a variety of different shapes. Lithium-

  ion cells may be cylindrically shaped, pouch shaped, or prismatic (rectangular) shaped. A

  commonly used lithium-ion battery cell is the cylindrical form-factor 18650 cell (18 mm in

  thickness and 65.0 mm tall), which is produced by several companies including Panasonic.

          10.    The battery pack used in the Tesla Model S, P85D consists of thousands (7,104) of

   18650 lithium-ion battery cells arranged in 16 modules. An example of one of these lithium-ion

  battery cells with a plastic coating is shown in Figure 3.




                                                                                                      9
Case 0:20-cv-60517-RS Document 31-1 Entered on FLSD Docket 06/14/2021 Page 11 of 20




                                                                              7 "ob.
                                                             Vii5;NV                        `1.1,
                                                                    10019109t
                                                                                          •  liot cm_
                                                            S1111141011111111111INIA:loit
                                                            COO VW-  SeRIMINECJI wit      A,-   '
                                                                         lc,Tt     3C  •
                                                             100
                                                             00101auvolvart. opitara
                                                                                                  440411




              Figure 3. Panasonic lithium-ion battery cell (with plastic coating) used by Tesla.

        11.   The specification sheet for the Panasonic NCR18650B is shown in Figure 4.

               PANASONIC NCR18650B 3400MAH 4 .9A BATTERY- FLAT TOP
                         Panasonic NCR18650B Data Spec Sheet

                                          Specifications:
                                         Model: NCR18650B
                                             Size: 18650
                                           Style: Flat Top
                                           Chemistry: NCR
                                    Nominal Capacity: 3400mAh
                                  Continuous Discharge Rating: 4.9A
                                        Nominal Voltage: 3.6v
                                            Protected: No
                                          Rechargeable: Yes
                            Approximate Dimensions: 18.63mm x 65.08mm
                                    Approximate Weight: 47.5g

                      Figure 4. Panasonic lithium -ion battery cell specffication sheet.



                                                                                                           10
Case 0:20-cv-60517-RS Document 31-1 Entered on FLSD Docket 06/14/2021 Page 12 of 20




         12.        Note the specification sheet for the lithium-ion battery cell used by Tesla

  includes the statement that the battery cell is not protected: "Protected: No." This means that the

  commonly used safety features (PTC and CID) are not included in the Panasonic NCR18650B

  lithium-ion battery cell. The battery cell used in the 2014 Tesla Model S, P85D has the

  designation NCR18650BB, which is essentially the same as the NCR18650B battery cell.

         13.       The safety feature known as the Positive Temperature Coefficient (PTC)

  component is shown in Figure 5.


               Poly seal,        Top                    plc
                                 cover                  ring
               with bitumen                                      /Spot weld / Pressure disk - aluminium

                                                                                            Cathode tag
                                                                                            mounting disk

           Polymer collar                                                                   Cathode tag
                                                                                            - aluminium




                                ot-t
                                       '
                              Anode        \         Separators (3 layers)
                                           Cathode

                               Figure 5. Top portion ofan 18650 lithium-ion battery cell.

         14.       The PTC component shown in Figure 5 is a current limiting switch to protect the

  cell against external short circuits. The PTC component is normally conductive and consists of a

  thin annulus ring made of an irradiated polyethylene laminated with a metal on both sides of the

  annulus ring. When exposed to an overcurrent demand from the cell, the normally conductive

  polyethylene ring heats up, changes phases, and becomes very resistive to current flow. Once




                                                                                                      11
Case 0:20-cv-60517-RS Document 31-1 Entered on FLSD Docket 06/14/2021 Page 13 of 20




  the overcurrent condition is removed, the PTC cools and returns to an electrically conductive

  state.

           15.    The safety feature known as the Current Interrupt Device (CID) that is not

  included in the battery cells used by Tesla but is included in most lithium-ion battery cells is a

  device that is placed at the top of the cell (see Figure 5). The CID causes the current leaving or

  entering the cell to be discontinued if the pressure inside the cell increases over a specified set

  point. This prevents the cell from passing current that could lead to heating of the cell and a

  thermal runaway event. Figure 5 shows the normal operating condition of the positive terminal

  of the battery cell where current can pass from the cell through the cathode tag, pressure disk,

  PTC, and out the Top cover (i.e., the positive end of the cell). If the pressure inside the cell

  exceeds a set value due to heating for example, the pressure disk (see Figure 5) is pushed

  upwards breaking the contact between the cathode tag and the pressure disk, which stops the

  current flow.

           16.    The battery cells used by Tesla did not have the PTC and CID safety features

  because Tesla wanted to reduce the weight of the battery pack thereby extending the range of the

  2014 Tesla Model S, P85D. In addition, Tesla required battery cells without these safety features

  to reduce the manufacturing cost of the battery cells. The removal of these safety features from

  the battery cells used by Tesla is specified clearly in Tesla's United States Patent Application

  Publication (Pub. No.: US 2010/0136421 Al, Pub. Date: Jun. 3, 2010) where we find in the

  Abstract the following statement: "A simplified cell design is provided for a battery utilizing the

   18650 form-factor in which the CID and PTC elements are eliminated, thereby reducing

   manufacturing cost and battery weight."




                                                                                                        12
Case 0:20-cv-60517-RS Document 31-1 Entered on FLSD Docket 06/14/2021 Page 14 of 20




          17.    Seven thousand one hundred and four of these Panasonic NCR18650B lithium-

  ion battery cells without the safety features known as the PTC and the CID were used to

  construct the battery pack used in the Tesla Model S. P85D. The battery pack consisted of 16

  modules. Figure 6 (see Figure 31 in the NTSB report entitled Battery and Vehicle Factual Report

  of Investigation) is a picture of an exemplar battery pack for the 2014 Tesla Model S, P85D. A

  typical Tesla Model S, P85D battery pack has the following characteristics: Power, 270 kW;

  Energy content, 85 kWh; Voltage Maximum, 400 V; Cooling, Liquid; and Weight, 618 kg (see

  https://www.youtube.com/watch?v--ENu8uuPIss8).




                           Figure 6. 2014 Tesla Model S, P85D exemplar battery pack.

          18.     Figure 6 shows how close the individual lithium-ion battery cells are to one

  another. Consequently, when one of the battery cells goes into thermal runaway, the heat from

  the cell in thermal runaway will cause the cells next to that cell to go into thermal runaway,


                                                                                                   13
Case 0:20-cv-60517-RS Document 31-1 Entered on FLSD Docket 06/14/2021 Page 15 of 20




   which we call thermal runaway propagation. Note there is no intumescent fire retardment

  material on the cells.

                                    FACTS AND DATA CONSIDERED

          1.      To formulate my opinions in this case, I have considered the NATIONAL

   1RANSPORTATION SAFTEY BOARD report dated March 4, 2019 entitled BATTERY AND

  VEHICLE DOCUMENTATION FACTUAL REPORT OF INVESTIGATION, ACCIDENT:

  HWY18FH013.              I have also reviewed the NTSB's Crash Summary Report for accident

  HWY18FH013. In addition, I have reviewed the NSTB's Highway Accident Brief for accident

  HWY18FH013. As stated in the Crash Summary Report, the right front of a 2014 Tesla Model S,

  P85D crashed into a wall and subsequently caught on fire. This report also states that the fire was

  caused by the lithium-ion battery: "Contributing to the severity of the injuries was the post-crash

  fire originating in the crash-damaged lithium-ion battery."

          2.      Figure 7 (see Figure 3 in the Crash Summary Report) is a picture of the 2014

   Tesla Model S, P85D battery pack after the collision.




                                                                                                   14
Case 0:20-cv-60517-RS Document 31-1 Entered on FLSD Docket 06/14/2021 Page 16 of 20




                        Figure 7. 2014 Tesla Model S, P85D battery pack after the collision.

          3.      Figure 7 show clearly that the battery pack modules in the front of the pack

   (compare to Figure 6) and at the right front of the pack have been destroyed by fire. Also, it is

   clear the battery pack housing box was destroyed in the front and right front of the battery pack.

  This a design flaw. The battery pack housing box should have been designed to withstand the

  impact, which it did not. As mentioned above, the crushing of a lithium-ion battery cell will

  cause it to go into thermal runaway and because the battery pack was designed with the

  individual battery cells positioned near one another, thermal runaway propagation occurred. That

   is, lithium-ion battery cells in the modules at the front and right front of the battery pack were

   crushed upon impact. This led to the lethal fire in the vehicle shown in Figure 8 (see Figure 2 in

  the NTSB report entitled Battery and Vehicle Factual Report of Investigation).




                                                                                                        15
Case 0:20-cv-60517-RS Document 31-1 Entered on FLSD Docket 06/14/2021 Page 17 of 20




                             Figure 8. 2014 Tesla Model S, P85D engulfed inflames.

           4.    On January 21, 2021, 1 attended an inspection of the damaged battery pack, which

  was held by Exponent personnel at 4101 SW 71st Ave, Miami, FL. Figure 9 is a picture of the

  right front of the battery pack shown in Figure 7 after removal of some of the debris. This picture

   shows again how close the individual lithium-ion battery cells are to one another. This lack of

  adequate space between the cells caused the thermal runaway propagation and the lethal fire.




                                                                                                    16
Case 0:20-cv-60517-RS Document 31-1 Entered on FLSD Docket 06/14/2021 Page 18 of 20




                     Figure 9. 2014 Tesla Model S, P85D damaged battery pack.



                                                                                17
Case 0:20-cv-60517-RS Document 31-1 Entered on FLSD Docket 06/14/2021 Page 19 of 20




          5.     Figure 10 shows four destroyed cells from the 2014 Tesla Model S. P85D

  damaged battery pack. Note that one of the cells was destroyed by bursting along the length of

  the cell, which was due to a side wall rupture due to the thin wall of the steel battery cell can.

  The destroyed internal components (i.e., the so-called jelly roll) can be seen protruding from the

  cell. The thin walls of the battery cell cans used in the battery pack undoubtedly contributed to

  the thermal runaway propagation that occurred in the battery pack because the heat released

  through the broken side wall of the battery cell provided direct heating of the cell next to the cell

  that experienced the side wall rupture.




                             Figure 10. Destroyed battery cells from the battery pack.


                                                                                                       18
Case 0:20-cv-60517-RS Document 31-1 Entered on FLSD Docket 06/14/2021 Page 20 of 20




                                          STATEMENT OF OPINIONS

          1.       The battery pack in the Tesla Model S, P85D is not safe for several reasons. The first

  reason is that the individual lithium-ion battery cells used to produce the battery pack do not include the

  normal safety features: PTC and CID. These safety features may have prevented the severity of the fire

  that occurred. Also, these battery cells were constructed with thinner can walls to provide a higher energy

  density per cell. This thinning of the can walls led to side wall rupture of some of the battery cells, which

  promoted thermal runaway propagation in the battery pack.


          2.       Tesla did not use a fire-retardant material that may have prevented thermal
  runaway propagation. Their patent, US 8,263,254 entitled "CELL WITH AN OUTER LAYER
  OF INTUMESCENT MATERIAL," has in column 1, lines 16-18 the following statement: "The

  present invention relates generally to batteries, and more particularly, to a means for maintaining

  cell wall integrity during thermal runaway." And in column 1, lines 50-53: "Thermal runaway is
  of major concern since a single incident can lead to significant property damage, in some
  circumstances, bodily harm or loss of life." Tesla chose not to use an intumescent material on the
  lithium-ion battery cells in their Tesla Model S, P85D. This decision led to a less safe battery

  pack. Tesla now uses such a material in their Model 3 battery packs (see
  https://www.youtube.com/watch?v—TdUqQZC2dcE).




  Ralph E. White          Signed on 4/15/21.




                                                                                                                19
